DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because:
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1:
Step 1 – The claim is drawn to a “method of determining a bite setting” and is therefore a process.
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The limitations of:
• receiving first and second digital jaw models
• determining a rough bite approximation
• determining one or more initial bite positions and one or more iterative bite positions
• determining a score for each iterative bite position
• outputting the bite based on the score are all data identification and manipulation and these steps can be performed by a human mind (i.e. a mental process). The claim does not recite any additional elements that integrate the abstract idea into a practical application.
Step 2B- There are no further elements in the claim that amount to significantly more than the judicial exception (abstract idea). The method as disclosed is performed on a generic use computer. Therefore claim 1 is not eligible subject matter under 35 USC 101.
Regarding claims 2-11, these claims do not integrate the abstract idea into a practical application and they do not recite additional elements that amount to significantly more than the judicial exception (abstract idea). These dependent claims merely recite further specifics of the data being processed in the independent claim or they recite further data identification and selection steps which themselves are an abstract idea.
Regarding Claims 12 and 19:
Step 1 – The claim is drawn to a “a system for determining a bite setting” and “a non-transitory computer readable medium” and both are therefore apparatuses. 
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The limitations of:
• receiving first and second digital jaw models
• determining a rough bite approximation
• determining one or more initial bite positions and one or more iterative bite positions
• determining a score for each iterative bite position
• outputting the bite based on the score are all data identification and manipulation and these steps can be performed by a human mind (i.e. a mental process). The claim does not recite any additional elements that integrate the abstract idea into a practical application.
Step 2B- There are no further elements in the claim that amount to significantly more than the judicial exception (abstract idea). The steps as disclosed are performed on a generic use computer (i.e. the system or the storing medium). Therefore claims 12 and 19 are not eligible subject matter under 35 USC 101.
Regarding claims 13-18, 20, these claims do not integrate the abstract idea into a practical application and they do not recite additional elements that amount to significantly more than the judicial exception (abstract idea). These dependent claims merely recite further specifics of the data being processed in the independent claim or they recite further data identification and selection steps which themselves are an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chishti et al. (US 2004/0170943 A1). 
Regarding claim 1, Chishti et al. teaches a computer-implemented method (abstract) of determining a bite setting (abstract, “computing an occlusion”), comprising: 
receiving first and second digital jaw models (100, 101, figure 1 and [0023] lines 1-3); 
determining a rough bite approximation of the first and second digital jaw models (step 202 Figure 3 and [0030] lines 1-5; “an initial data set (IDDS) representing an initial tooth arrangement is obtained.”); 
determining one or more initial bite positions of the first and second digital jaw models from the rough approximation (204 Figure 3 and [0032]; the IDDS is manipulated to produce a final digital data set (FDDS) corresponding to a desired tooth arrangement); 
determining one or more iterative bite positions of the first and second digital jaw models for each of the one or more initial bite positions (206 Figure 3 and [0033]; both the IDDS and the FDDS are used to produce a plurality of intermediate digital data sets (INTDDs) to correspond to incrementally adjusted models);  
determining a score for each iterative bite position ([0040] lines 1-9). Chishti teaches a process 300 is an optimization process that follows process 200. For optimization of the previously designed positions, an index is computed to identify the level of malocclusion and how far a tooth is from good occlusion at different bite representations (iterative bite positions). A score is assigned to various occlusal traits which make up a malocclusion. The scores of each position are summed to obtain an overall total, representing the degree a case deviates from normal alignment and occlusion. A score of zero indicates good alignment while a higher score indicates increased levels of irregularity ([0041] lines 1-13); 
outputting the bite setting based on the score ([0043] lines 1-6; once an index (which generates a score) can no longer be optimized, the process exits, indicating that when a goal score is achieved it will automatically be applied to the system before further processing).  

Regarding claim 2, Chishti teaches the method of claim 1 (see rejection above), wherein determining one or more iterative bite positions comprises determining a best transformation of one or more paired points at each iteration ([0051] lines 1-10). Chishti teaches that at step 346 of the optimization process, points between a previous and a current scan are matched to achieve a final position ([0052] lines 1-2). 
Regarding claim 3, Chishti teaches the method of claim 2 (see rejection above), wherein the best transformation of one or more paired points at an iteration is used as the initial bite position in the next iteration ([0051] lines 1-10). The teachings of Chishti indicate that the “final position” of this stage is where the next stage will begin. 
Regarding claim 4, Chishti teaches the method of claim 2 (see rejection above), wherein the one or more paired points comprises an attraction weighted pair ([0032] lines 19-25 and [0040] lines 6-9). The points selected to represent a stage’s occlusion is determined based on meshing or good matching of two points between the upper jaw model and the lower jaw model.  
Regarding claim 5, Chishti teaches the method of claim 2 (see rejection above), wherein the one or more paired points comprises interpenetration weighted pair ([0040] lines 6-9). Points with a good match are based on criteria including the two arches having non-excessive overjet and overbite (which would lead to interpenetration in the upper and lower models).
Regarding claim 7, Chishti teaches the method of claim 1 (see rejection above), wherein determining the rough bite approximation comprises determining an axial rough bite approximation ([0024] lines 1-9). Chishti teaches that initial arrangements are based on directions including an axial axis (106, Figure 2A).   
Regarding claim 8, Chishti teaches the method of claim 1 (see rejection above), wherein determining rough bite approximation comprises a parabolic rough bite approximation ([0037] lines 16-27 and [0042] lines 1-18). Chishti teaches that a best-fit technique may be used when optimizing jaw positions and wherein points are assigned to tooth cusps. Since a best fit line would connect the best points of a bite, the best-fit curve would take the shape of a parabola since the teeth of the jaw are arranged in a parabolic orientation.   
Regarding claim 9, Chishti teaches the method of claim 1 (see rejection above), wherein determining one or more initial bite positions comprises performing forward direction shifts and side direction shifts from the rough bite approximation of the first digital jaw model ([0047] lines 1-10). Chishti teaches the method includes simulating a range of motions including lateral chewing movements and side to side movements as well as forward and backward.   
Regarding claim 10, Chishti teaches the method of claim 1 (see rejection above), wherein determining the score comprises summing vertex scores from an extended tooth region, wherein each vertex score is a function of a signed distance from the other jaw ([0040] lines 1-9). Chishti teaches that each index represents the distance of a tooth from good occlusion (relative to the other jaw) and that the indices are summed up into one total score to represent the overall degree of deviation from a normal alignment and bite.   
Regarding claim 11, Chishti teaches the method of claim 10 (see rejection above), wherein the signed distance comprises positive values outside and negative values inside ([0041] lines 1-15). Chishti teaches that the distance and deviation is represented by a total score and that a good alignment should equal zero. The teachings of Chishti indicate that a positive score would represent a positive (forward) deviation and a negative score would represent a negative (backward) deviation due to the nature of a bite, and as those values are summed, the cancelling of the scores should result in zero to represent an absent deviation and ideal alignment.   

Regarding claim 12, Chishti teaches a system for determining a bite setting (abstract), comprising: 
a processor ([0010] lines 1-5); 
a computer-readable storage medium ([0010] lines 3-6) comprising instructions executable by the processor to perform steps comprising: 
receiving first and second digital jaw models (100, 101, figure 1 and [0023] lines 1-3); 
determining a rough bite approximation of the first and second digital jaw models (step 202 Figure 3 and [0030] lines 1-5; “an initial data set (IDDS) representing an initial tooth arrangement is obtained.”); 
determining one or more initial bite positions of the first and second digital jaw models from the rough approximation (204 Figure 3 and [0032]; the IDDS is manipulated to produce a final digital data set (FDDS) corresponding to a desired tooth arrangement); 
determining one or more iterative bite positions of the first and second digital jaw models for each of the one or more initial bite positions (206 Figure 3 and [0033]; both the IDDS and the FDDS are used to produce a plurality of intermediate digital data sets (INTDDs) to correspond to incrementally adjusted models);  
determining a score for each iterative bite position ([0040] lines 1-9). Chishti teaches a process 300 is an optimization process that follows process 200. For optimization of the previously designed positions, an index is computed to identify the level of malocclusion and how far a tooth is from good occlusion at different bite representations (iterative bite positions). A score is assigned to various occlusal traits which make up a malocclusion. The scores of each position are summed to obtain an overall total, representing the degree a case deviates from normal alignment and occlusion. A score of zero indicates good alignment while a higher score indicates increased levels of irregularity ([0041] lines 1-13). 
outputting the bite setting based on the score ([0043] lines 1-6; once an index (which generates a score) can no longer be optimized, the process exits, indicating that when a goal score is achieved it will automatically be applied to the system before further processing).  
Regarding claim 13, Chishti teaches the system of claim 12 (see rejection above) , wherein determining one or more iterative bite positions comprises determining a best transformation of one or more paired points at each iteration ([0051] lines 1-10). Chishti teaches that at step 346 of the optimization process, points between a previous and a current scan are matched to achieve a final position ([0052] lines 1-2). 
Regarding claim 14, Chishti teaches the system of claim 13 (see rejection above), wherein the best transformation of one or more paired points at an iteration is used as the initial bite position in the next iteration ([0051] lines 1-10). The teachings of Chishti indicate that the “final position” of this stage is where the next stage will begin.
Regarding claim 15, Chishti teaches the system of claim 13 (see rejection above), wherein the one or more paired points comprises an attraction weighted pair ([0032] lines 19-25 and [0040] lines 6-9). The points selected to represent a stage’s occlusion is determined based on meshing or good matching of two points between the upper jaw model and the lower jaw model.  
Regarding claim 16, Chishti teaches the system of claim 13 (see rejection above), wherein the one or more paired points comprises interpenetration weighted pair ([0040] lines 6-9). Points with a good match are based on criteria including the two arches having non-excessive overjet and overbite (which would lead to interpenetration in the upper and lower models).
Regarding claim 18, Chishti teaches the system of claim 12 (see rejection above), wherein determining the score comprises summing vertex scores from an extended tooth region, wherein each vertex score is a function of a signed distance from the other jaw ([0040] lines 1-9). Chishti teaches that each index represents the distance of a tooth from good occlusion (relative to the other jaw) and that the indices are summed up into one total score to represent the overall degree of deviation from a normal alignment and bite.   
Regarding claim 19, Chishti teaches a non-transitory computer readable medium storing executable computer program instructions ([0010] lines 1-9) for determining a bite setting (abstract), the computer program instructions comprising instructions for: 
receiving first and second digital jaw models (100, 101, figure 1 and [0023] lines 1-3); 
determining a rough bite approximation of the first and second digital jaw models (step 202 Figure 3 and [0030] lines 1-5; “an initial data set (IDDS) representing an initial tooth arrangement is obtained.”); 
determining one or more initial bite positions of the first and second digital jaw models from the rough approximation (204 Figure 3 and [0032]; the IDDS is manipulated to produce a final digital data set (FDDS) corresponding to a desired tooth arrangement); 
determining one or more iterative bite positions of the first and second digital jaw models for each of the one or more initial bite positions (206 Figure 3 and [0033]; both the IDDS and the FDDS are used to produce a plurality of intermediate digital data sets (INTDDs) to correspond to incrementally adjusted models);  
determining a score for each iterative bite position ([0040] lines 1-9). Chishti teaches a process 300 is an optimization process that follows process 200. For optimization of the previously designed positions, an index is computed to identify the level of malocclusion and how far a tooth is from good occlusion at different bite representations (iterative bite positions). A score is assigned to various occlusal traits which make up a malocclusion. The scores of each position are summed to obtain an overall total, representing the degree a case deviates from normal alignment and occlusion. A score of zero indicates good alignment while a higher score indicates increased levels of irregularity ([0041] lines 1-13). 
outputting the bite setting based on the score ([0043] lines 1-6; once an index (which generates a score) can no longer be optimized, the process exits, indicating that when a goal score is achieved it will automatically be applied to the system before further processing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti et al. (US 2004/0170943 A1) in view of Ryakhovsky et al. (US 2020/0268495 A1). 
Regarding claim 6, Chishti teaches the method of claim 1 (see rejection above), but is silent to the method further comprising performing penetration fixing iterations.  
Ryakhovsky et al. teaches a method in the same field of endeavor of virtual articulation for simulating occlusion between two jaw arches (abstract). Ryakhovsky teaches the method includes manipulation of data to include impenetrability and penetrability of the patient’s virtual jaws ([0036]-[0037]) with data indicating availability of contacts and depth of penetration (Figure 20) to determine functional occlusion terminal positions (protrusion, laterotrusion, etc.) and setting the separation between the dental arches in advance ([0012] lines 1-13) and to accurately represent dynamic occlusion (abstract). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Chishti to include manipulation of penetration/impenetration relationship data between the two jaw models, as taught by Ryakhovsky, because it would consider the functional and dynamic occlusion situations and simulate a performance of the bite,  yielding a more accurate and ideal occlusion. 
Regarding claim 17, Chishti teaches the system of claim 12 (see rejection above), but is silent to the system further comprising performing penetration fixing iterations.  
Ryakhovsky et al. teaches a system in the same field of endeavor of virtual articulation for simulating occlusion between two jaw arches (abstract). Ryakhovsky teaches the system includes manipulation of data to include impenetrability and penetrability of the patient’s virtual jaws ([0036]-[0037]) with data indicating availability of contacts and depth of penetration (Figure 20) to determine functional occlusion terminal positions (protrusion, laterotrusion, etc.) and setting the separation between the dental arches in advance ([0012] lines 1-13) and to accurately represent dynamic occlusion (abstract). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Chishti to include manipulation of penetration/impenetration relationship data between the two jaw models, as taught by Ryakhovsky, because it would consider the functional and dynamic occlusion situations and simulate a performance of the bite,  yielding a more accurate and ideal occlusion. 
Regarding claim 20, Chishti teaches the medium of claim 19 (see rejection above), but is silent to the medium further comprising performing penetration fixing iterations.  
Ryakhovsky et al. teaches a system in the same field of endeavor of virtual articulation for simulating occlusion between two jaw arches (abstract). Ryakhovsky teaches the method includes manipulation of data to include impenetrability and penetrability of the patient’s virtual jaws ([0036]-[0037]) with data indicating availability of contacts and depth of penetration (Figure 20) to determine functional occlusion terminal positions (protrusion, laterotrusion, etc.) and setting the separation between the dental arches in advance ([0012] lines 1-13) and to accurately represent dynamic occlusion (abstract). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the system of Chishti to include manipulation of penetration/impenetration relationship data between the two jaw models, as taught by Ryakhovsky, because it would consider the functional and dynamic occlusion situations and simulate a performance of the bite,  yielding a more accurate and ideal occlusion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772